UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7926


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY LEE NELSON, a/k/a Goldie,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:04-cr-00952-DCN-3; 2:08-cv-70115-DCN)


Submitted:   March 29, 2013                 Decided:   April 9, 2013


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry Lee Nelson, Appellant Pro Se.    Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Henry Lee Nelson seeks to appeal the district court’s

orders denying         relief       on   his    28    U.S.C.A.       § 2255    (West       Supp.

2012)    motion       and    denying     reconsideration.             The    order       is   not

appealable       unless        a    circuit         justice     or     judge       issues       a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate         of     appealability          will     not    issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies    this    standard        by

demonstrating         that     reasonable           jurists    would       find     that      the

district       court’s       assessment     of       the    constitutional         claims      is

debatable      or     wrong.        Slack      v.    McDaniel,       529    U.S.    473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Nelson has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with     oral       argument      because       the    facts        and     legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3